            Case 1:20-cv-03010-APM Document 44 Filed 11/19/20 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


UNITED STATES            OF   AMERICA,   ET AL.,

         Plaintiffs,

v.                                                    Case No. 1:20-cv-03010-APM

GOOGLE LLC,
         Defendant.


                              NOTICE OF APPEARANCE OF COUNSEL
                               FOR GROUPM WORLDWIDE, LLC

         PLEASE TAKE NOTICE of the appearance of James D. Sadowski, an attorney with the

law firm of Greenstein DeLorme & Luchs, P.C., as counsel for non-party GroupM Worldwide,

LLC (“GroupM”). GroupM will be filing a Position Statement regarding the proposed protective

order. See Dkt. # 24 and related Minute Order of November 9, 2020, Dkt. #28 and related

Minute Order of November 11, 2020, Dkt. #33, and Dkt. # 34.

                                               Respectfully submitted


Date: November 19, 2020                        /s/ James D. Sadowski
                                               James D. Sadowski (D.C. Bar No. 446635)
                                               Greenstein DeLorme & Luchs, P.C.
                                               801 17th Street, NW, Suite 1000
                                               Washington, DC 20006
                                               Telephone: (202) 452-1400
                                               Facsimile: (202) 452-1400
                                               Email: jds@gdllaw.com
                                               Counsel for Non-Party GroupM Worldwide, LLC




9999-0101-4825-0608-6610-1
            Case 1:20-cv-03010-APM Document 44 Filed 11/19/20 Page 2 of 2




                                 CERTIFICATE        OF   SERVICE
         I HEREBY CERTIFY that on this 19th day of November, 2020, a true copy of the

foregoing Notice of Appearance of Counsel for Non-Party Group M Worldwide, LLC should be

served by Notice of Electronic Filing (“NEF”) on all persons designated to receive electronic

notice in this case.



                                                /s/ James D. Sadowski
                                                James D. Sadowski




                                                2
9999-0101-4825-0608-6610-1
